Holmes, C. J.
If the court can see that there has been no breach of duty on the part of the defendant, an allegation of negligence will not entitle the plaintiff to go to the jury. There is no duty on the part of a shopkeeper to give warning of the presence of an ordinary flight of stairs in broad daylight, or to guard the necessary access to it even if there is a crowd in his shop. The sides of the opening were guarded. Every one who *559is on an upper story knows that there probably are stairs from it somewhere, and must look out for them. See Richardson v. Boston, 156 Mass. 145; Pinney v. Hall, 156 Mass. 225. The case is different from that of a hole in the floor which commonly is covered and which is of a kind not to be expected; therefore Hendricken v. Meadows, 154 Mass. 599, and Drennan v. Grady, 167 Mass. 415, cited by the plaintiff, do not apply. Neither does Currier v. Boston Music Hall Association, 135 Mass. 414, where, according to the evidence, the darkness made the depression invisible. Exceptions overruled.